Filed 06/02/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 120

State of North Dakota,                                 Plaintiff and Appellee
     v.
Anthony Washington,                                Defendant and Appellant

                                No. 20190320

Appeal from the District Court of McLean County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Ladd R. Erickson, State’s Attorney, Washburn, ND, for plaintiff and appellee;
submitted on brief.

Steven Balaban, Bismarck, ND, for defendant and appellant; submitted on
brief.
                            State v. Washington
                               No. 20190320

Jensen, Chief Justice.

[¶1] Anthony Washington appeals from the judgment of the district court
entered following Washington’s conditional guilty pleas to fleeing from a law
enforcement officer and preventing arrest. Washington argues the court erred
in denying his motion to suppress evidence because his arrest was illegal. We
affirm.

                                      I

[¶2] Washington was stopped for speeding. During the traffic stop, at the
request of the officer, Washington produced a Michigan driver’s license. While
producing his driver’s license Washington informed the officer his license had
recently been reinstated, explained the Michigan records may not have been
up-to-date, and noted the records may not reflect the reinstatement of his
license.

[¶3] The officer returned to his vehicle with Washington’s driver’s license.
The officer initiated contact with his dispatcher to confirm the status of
Washington’s driver’s license. The dispatcher was unable to confirm the status
of Washington’s driving privileges. The officer then initiated contact with a
second law enforcement resource to confirm the status of Washington’s driver’s
license and was informed Washington’s driving privileges were under
suspension.

[¶4] After being informed Washington’s driving privileges were under
suspension, the officer returned to Washington’s vehicle to place him under
arrest for driving with a suspended license. Washington again tried to explain
his belief his license was valid. After an unsuccessful attempt to convince the
officer his license was valid, Washington fled the scene. Washington was
apprehended and charged with several offenses, including fleeing from the
officer and preventing arrest.




                                      1
[¶5] Washington moved to suppress evidence from and after the traffic stop
asserting he had justifiably fled from an illegal arrest because his license was
valid. The court denied his request and informed Washington the validity of
the arrest was a defense he could assert at trial. Washington subsequently
entered conditional pleas to the charges of fleeing an officer and preventing
arrest. The remaining charges were dismissed. Washington’s conditional
pleas of guilty preserved his right to withdraw his pleas of guilty if he were to
prevail on this appeal.

[¶6] Washington does not contest the traffic stop. On appeal, Washington
argues he was illegally arrested because he had a valid driver’s license at the
time of the stop and he contends the evidence gathered as the result of the
illegal arrest should be suppressed.

                                        II

[¶7] When reviewing a district court’s decision on a motion to suppress
evidence, this Court will defer to the district court’s findings of fact and resolve
conflicts in testimony in favor of affirmance. State v. Vigen, 2019 ND 134, ¶ 5,
927 N.W.2d 430. A district court’s decision on a motion to suppress will be
affirmed if there is sufficient competent evidence fairly capable of supporting
the trial court’s findings, and the decision is not contrary to the manifest
weight of the evidence. Id. Any questions of law are fully reviewable on appeal,
and whether a finding of fact meets a legal standard is a question of law. Id.

[¶8] Washington’s argument is dependent on his assertion that his arrest for
driving under suspension was unlawful because he held a valid Michigan
driver’s license at the time of the traffic stop. First, other than his own
assertion that he held a valid Michigan driver’s license, at the time of the
hearing on the motion to suppress there was nothing in the record to contradict
the evidence provided by the State that the officer was informed Washington’s
license was under suspension at the time of the traffic stop. We defer to the
district court’s findings of fact and resolve conflicts in testimony in favor of
affirmance. Even if there was conflicting evidence regarding the status of
Washington’s license, there is sufficient competent evidence fairly capable of



                                         2
supporting the trial court’s findings, and the decision is not contrary to the
manifest weight of the evidence.

[¶9] Second, we have previously recognized the exclusion of evidence is not
the proper remedy when law enforcement acts in good faith upon objectively
reasonable reliance on information indicating an arrest would be appropriate.
State v. Marcum, 2020 ND 50, ¶ 18, 939 N.W.2d 840 (exclusion of evidence is
not the proper remedy when law enforcement acts in good faith upon
objectively reasonable reliance that a warrant was properly issued); State v.
Barth, 2001 ND 201, ¶ 15, 637 N.W.2d 369 (officer was acting “in good faith
under color of law,” NDCC § 29-06-15, executing a warrantless arrest for
driving with a suspended license in the presence of the officer after receiving
confirmation through the state radio service the driver’s license was
suspended). Here, the officer initially tried to confirm the status of
Washington’s driver’s license through his own dispatch without success and
then initiated contact with a second source which indicated Washington did
not have a valid license. Even if Washington could establish he had a valid
license at the time of the traffic stop, because the officer acted in good faith
upon objectively reasonable reliance on information indicating an arrest would
be appropriate, the exclusion of evidence is not appropriate.

                                     III

[¶10] The district court did not err in denying the motion to suppress evidence.
We affirm the judgment of the district court.

[¶11] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Lisa Fair McEvers
      Jerod E. Tufte

      I concur in the result.
      Daniel J. Crothers




                                       3